FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                   January 15, 2008
                                 TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                     Clerk of Court


 CLOYCE CULVER,

               Petitioner - Appellant,                   No. 07-3248
          v.                                              (D. Kansas)
 JAY SHELDON, Warden, Norton                     (D.C. No. 06-CV-3350-JTM)
 Correctional Facility; STATE OF
 KANSAS; PHILL KLINE, Attorney
 General of Kansas,

               Respondents - Appellees.


                            ORDER AND JUDGMENT *


Before KELLY, ANDERSON, and MURPHY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      Cloyce Culver pled guilty to one count of aggravated indecent liberties with

a minor, in violation of Kan. Stat. Ann. § 21-3504. He moved to withdraw his

plea, but that request was denied. Culver was subsequently sentenced to eighty-

eight months’ imprisonment. He appealed, alleging error in the denial of his

request to withdraw his guilty plea, but his conviction was affirmed by the Kansas

Court of Appeals. State v. Culver, No. 90,456 (Kan. Ct. App. May 21, 2004).

The Kansas Supreme Court denied his petition for review.

      Culver thereafter filed a motion for post-conviction relief under Kan. Stat.

Ann. § 60-1507. The motion was denied and that decision was affirmed by the

Kansas Court of Appeals. Culver v. State, No. 95,296 (Kan. Ct. App. May 5,

2006). The Kansas Supreme Court denied Culver’s petition for review.

      Proceeding pro se, Culver subsequently filed this petition for federal

habeas relied pursuant to 28 U.S.C. § 2254. He alleged that he was denied

effective assistance of counsel, that he was denied a fair trial and that he was

subjected to prosecutorial misconduct. After concluding that an evidentiary

hearing was not necessary to resolve Culver’s petition, the district court found his

claims were without merit and denied his petition. The district court also denied

Culver’s motion for a certificate of appealability (“COA”) and denied his request

for appointed counsel. Culver seeks a COA to appeal the district court’s denial of

his habeas petition.




                                          -2-
      The Antiterrorism and Effective Death Penalty Act (“AEDPA”) governs

this appeal. For substantially the reasons set forth in the district court’s

memoranda and orders dated July 25, 2007, and August 9, 2007, we conclude that

Culver has failed to make “a substantial showing of the denial of a constitutional

right” and we deny his request for a COA and dismiss this appeal. 28 U.S.C.

§ 2253(c)(2).

                                                ENTERED FOR THE COURT


                                                Stephen H. Anderson
                                                Circuit Judge




                                          -3-